

PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of October 24,
2019 (the “Effective Date”) by and between AEI Income & Growth Fund 24, LLC, a
Delaware limited liability company (“Seller”) and DV WYOMING, LLC, a Minnesota
limited liability company (“Buyer”). Seller desires to sell, and Buyer desires
to purchase, all of Seller’s right, title and interest in the real property and
improvements thereupon located at 3149 Farm Bank Way, Grove City, OH 43123, as
more particularly described on Exhibi t “A” attached hereto (the “Property”).


In consideration of the mutual covenants set forth herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby mutually
acknowledged, the parties hereto covenant and agree as follows:


1.   Property.  The property to be sold to Buyer in this transaction consists of
an undivided 100%
interest in the Property. Seller owns no interest in any personalty with respect
to the Property.


2.   Lease.  The Property is being sold subject to an existing Lease of the
Property dated April 15,
2008, as amended by that certain First Amendment to Lease dated November 21,
2008, as amended by that certain Second Amendment to Lease dated May 26, 2009,
and as further amended by that certain Third Amendment to Lease dated October 5,
2012 by and between Seller, as lessor (pursuant to that certain Assignment and
Assumption of Leases dated September 17, 2008 by and between Broadway
Professional Village, LLC, an Ohio limited liability company, and FMC Leasing
LLC, an Ohio limited liability company, whose interest was subsequently assigned
to Seller, as assignee, pursuant to that certain Assignment and Assumption of
Lease dated September 11, 2014), and Bio-Medical Applications of Ohio, Inc.,
, a Delaware corporation, d/b/a Fresenius Medical Care Grove City (the “Tenant”)
(collectively, the “Lease”). The Seller agrees to sell and convey to Buyer, and
Buyer agrees to purchase from Seller, all right, title, and interest of Seller
in and to all leases and other agreements to occupy all or any portion of the
Property that are in effect on the Effective Date or which Seller executed prior
to Closing (as hereinafter defined) pursuant to the terms of this Agreement.






3.   Purchase Price. The Purchase Price for the Property is $2,667,360 (the
“Purchase Price”).
If all conditions precedent to Buyer’s obligations to purchase have been
satisfied, Buyer shall deposit the Purchase Price with the Closing Agent (as
defined below) on or before the Closing Date.


4.   Terms.  The Purchase Price will be paid by Buyer as follows:


a) Within five (5) business days of the Effective Date of this Agreement, Buyer
will deposit $50,000 (the “Earnest Money”) into an interest-bearing account with
First American Title Insurance Company, 1125 17th Street, Denver, Colorado,
80202, Attn: Jordan Dunn; phone number: (303) 876-1152; email: jdunn@firstam.com
(the “Closing Agent” or “Title Company”). Upon expiration of the Review Period
(as
Page 14 of 22 Fresenius Medical Care - Grove City, OH

--------------------------------------------------------------------------------



defined below), Earnest Money shall become non-refundable. The Earnest Money
shall be credited against the Purchase Price when and if escrow closes and the
sale is completed.


b) Buyer will deposit the balance of the Purchase Price into escrow in
sufficient time to allow escrow to close on the Closing Date.


5.   Closing Date. Escrow shall close (the “Closing”) on or before twenty (20)
days following the expiration of the Financing Contingency Period set forth
below (the “Closing Date”), unless the parties mutually agree otherwise.


6.   Due Diligence. Buyer will have thirty (30) days from the Effective Date of
this Agreement (the “Review Period”) to conduct all of its inspections and due
diligence and satisfy itself regarding the Property and this transaction. Buyer
agrees to indemnify and hold Seller harmless for any loss or damage to the
Property or persons caused by Buyer or its agents arising out of such physical
inspections of the Property, and this indemnity shall survive Closing or
termination of this Agreement. Within three (3) business days of the Effective
Date of this Agreement, Seller shall provide, to the extent such items are in
its possession, the items listed on Exhibit “B” (“Seller’s Materials”).


Buyer may cancel this Agreement before the expiration of the Review Period for
any reason in its sole discretion by delivering a cancellation notice to Seller
and Closing Agent prior to the expiration of the Review Period. If this
Agreement is not cancelled as set forth above, the Earnest Money shall be
non-refundable unless Seller shall default hereunder, or in the event of a
casualty or condemnation, subject to the provisions of Section 16 below.


If Buyer cancels this Agreement before the expiration of the Review Period, as
permitted under this Section, except for any escrow cancellation fees charged by
the Title Company and any liabilities under the first paragraph of section 6 of
this Agreement and those provisions stating otherwise (which will survive),
Seller (after execution of such documents reasonably requested by Seller to
evidence the termination hereof) shall return to Buyer its Earnest Money and
Buyer will have absolutely no rights, claims or interest of any type in
connection with the Property or this transaction, regardless of any alleged
conduct by Buyer, Seller or anyone else.


If Buyer fails to close this transaction at no fault of Seller, Buyer will be
irrevocably deemed in default of this Agreement. Upon default by Buyer, Seller
may, as its option, retain the Earnest Money as its sole and exclusive remedy
and declare this Agreement null and void, in which event Buyer will be deemed to
have cancelled this Agreement and relinquish all rights in and to the Property,
or Seller may exercise its rights hereunder. The Review Period will be deemed
satisfied if Buyer has deposited the Earnest Money as required by Section 4
hereof, and this agreement is not cancelled.






Notwithstanding the foregoing with respect to the Review Period, Buyer shall
have forty-five (45) days following the Effective Date to secure any necessary
financing (the “Financing Contingency Period”. Buyer may cancel this Agreement
before the expiration of the
Page 15 of 22 Fresenius Medical Care - Grove City, OH

--------------------------------------------------------------------------------



Financing Contingency Period, in the event of Buyer’s failure to secure
necessary financing for the contemplated purchase of the Property, by delivering
a cancellation notice to Seller and Closing Agent prior to the expiration of the
Financing Contingency Period. If this Agreement is not cancelled as set forth
herein, the Earnest Money shall be non-refundable unless Seller shall default
hereunder, or in the event of a casualty or condemnation, subject to the
provisions of Section 16.


Seller shall endeavor to secure and deliver to Buyer an estoppel certificate
from Tenant under the Lease in substantially the form of Exhibit C attached
hereto (the "Tenant Estoppel") with any alterations Tenant may make pursuant to
its rights under the Lease. Buyer shall deliver the Tenant Estoppel to Seller
within 5 days of the Effective Date of this Agreement. Seller reserves the right
to make any corrections or changes to the document, which will then be approved
by Buyer, before the Tenant Estoppel is sent to Tenant. Seller will deliver the
final form of the Tenant Estoppel to Tenant within 7 days after receipt of the
final form. Buyer's obligation to close the transaction contemplated under this
Agreement is subject to the condition that as of Closing: (i) an estoppel
certificate for the leased premises shall have been delivered to Buyer
disclosing no material default or claim by landlord or Tenant; (ii) no material
default or claim by landlord or Tenant shall have arisen under the Lease that
was not specifically disclosed in writing to the Buyer; and (iii) Tenant shall
not have initiated or had initiated against it any insolvency, bankruptcy,
receivership, or other similar proceeding.   The failure of Seller to obtain and
deliver the Tenant Estoppel shall constitute a failure of a condition precedent
to Buyer’s obligations to close but shall not constitute a default under this
Agreement.


7.   Escrow. Escrow shall be opened upon execution of this Agreement by both
parties. A copy of this Agreement will be delivered to the Title Company and
will serve as escrow instructions together with the Title Company’s standard
instructions, any additional instructions required by Seller and/or Buyer or
their respective counsels, and any additional instructions required by the Title
Company to clarify its rights and duties. The parties agree to sign these
additional instructions. If there is any conflict between these other
instructions and this Agreement, this Agreement shall control.


8.   Title. Seller, at its sole expense, within three (3) business days of the
Effective Date, shall order an updated title insurance commitment, along with
underlying documents to include any easement or declarations/CAM affecting the
Property, for an ALTA Owner’s Title Insurance Policy (collectively, the “Title
Commitment”). Closing will be conditioned on the agreement of the Title Company
to issue an Owner’s Title Insurance Policy, dated as of the Closing Date, in an
amount equal to the Purchase Price, insuring that Buyer will own insurable fee
simple title to the Property subject only to: the Title Company’s standard
exceptions; current real property taxes and assessments; the rights of parties
in possession pursuant to the Lease; the Permitted Exceptions, as defined
herein. Buyer shall, at its sole expense, order and obtain an updated survey of
the Property within one (1) business day following the Effective Date of this
Agreement (the “Survey”). Seller shall have no obligation to execute any “no
change” or equivalent affidavit with respect to the existing survey of the real
property, nor shall Seller have any obligation to make any representations or
warranties regarding such survey or any measurements or depictions thereon.
Page 16 of 22 Fresenius Medical Care - Grove City, OH

--------------------------------------------------------------------------------



Buyer shall be allowed ten (10) days after receipt of the Title Commitment for
examination and the making of any title objections thereto (the “Title
Objections”), said Title Objections to be made in writing or deemed waived (such
written notice of Buyer’s Title Objections to be hereinafter referred to as the
“Notice of Objections”). Except as set forth below, any title exception
disclosed by the Title Commitment or Buyer’s survey and not listed in such
Notice of Objections shall be deemed a “Permitted Title Exception” under this
Agreement.


If Seller shall fail to cure (or commence to cure) or eliminate all the Title
Objections listed in the Notice of Defect within fifteen (15) business days
after receipt of the Notice of Objections (the “Title Cure Period”), then Buyer
may elect either to: (a) accept the Property subject to the title exception(s)
not cured (in which case such title exception(s) shall become a Permitted Title
Exception(s) hereunder), or (b) terminate this Agreement.


In the event that Seller agrees to cure a Title Objection and commences such
cure, but the same cannot be cured within the Title Cure Period, the Buyer may,
by written notice to Seller, preserve such Title Objection such that the cure of
such Title Objection shall be a condition precedent to Buyer’s obligation to
close. Buyer shall elect to either accept the Property subject to the Permitted
Exceptions or terminate the Agreement by written notice to Seller delivered
within three (3) business days following the end of the Title Cure Period, and
the failure to deliver such election notice shall constitute an election to
proceed under clause (a) above. Any mortgage, security deed, lien, lis pendens,
judgment, or other claim in a liquidated amount incurred by Seller during
Seller’s ownership of the Property and which constitutes an exception to the
title to the Property shall not in any event be a Permitted Title Exception
hereunder, but such claim shall be paid or satisfied out of the sums payable by
Buyer at Closing, and the proceeds of sale payable to Seller shall be reduced
accordingly; provided that such claim must have arisen directly from the acts or
omissions of Seller, and not those of the Tenant.


At any time after the Effective Date of this Agreement and prior to Closing,
Buyer shall have the right to notify Seller of any additional title exception
which first appears of record after the effective date of the Title Commitment,
or otherwise becomes known to Buyer, including by receipt and examination of the
Survey. Buyer shall be allowed three (3) business days after notice of such
additional title exception for examination and the making of any new Title
Objections thereto by written notice to Seller (“Notice of New Objections”).
Except as set forth herein, any title exception disclosed to Buyer and not
listed in such Notice of New Objections shall be deemed a Permitted Title
Exception. If Seller shall fail to cure (or commence to cure) or eliminate all
the new Title Objections listed in the Notice of New Objections within ten (10)
business days after receipt of the Notice of New Objections (the “Second Title
Cure Period”), then Buyer may elect either to: (a) accept the Property subject
to the new title exception(s) not cured (in which case such new title
exception(s) shall become a Permitted Title Exception(s) hereunder), or (b)
terminate this Agreement.


Although Seller is not obliged to deliver a new survey or pay for extended
coverage, Seller agrees to execute customary Title Company-required documents,
which Seller finds acceptable upon review, necessary for the Title Company to
remove non-survey related standard exceptions and to insure the gap period from
the date of the Title Commitment until the date of recording of the deed.
Page 17 of 22 Fresenius Medical Care - Grove City, OH

--------------------------------------------------------------------------------





9.   Closing Costs. Seller shall pay the Standard Owner’s Title Insurance Policy
premium in the full amount of the Purchase Price along with any title search and
exam fees. Seller shall pay all transfer taxes (state, county, and municipal, as
applicable). Seller shall pay any and all brokerage commissions to Matthews
Retail Group, Inc., d/b/a Matthews Real Estate Investment Services per separate
agreement. Except as set forth above, both parties represent to the other that
they have not been represented by a broker, and agree to hold the other harmless
from any claim of brokerage commission by, through, or as a result of
representation of the other party.


Buyer shall pay the full cost of any endorsements to the Owner’s Title Insurance
Policy and the full cost of any extended coverage as Buyer may require for such
policy. Buyer will pay any and all recording fees. Buyer will pay the cost of
updating any due diligence provided by Seller, including the cost of an updated
survey to be ordered by Buyer as set forth in Section 8 above. Buyer and Seller
will split all escrow and closing fees equally. Each party will pay its own
attorney’s fees and costs to document and close this transaction.


10. Real Estate Taxes, Special Assessments and Prorations.  The responsibility
for all real property taxes for the current tax period and all expenses
(including but not limited to common area maintenance expenses and fees), if
any, that are the responsibility of Seller, shall be prorated between Buyer and
Seller as of the Closing Date.


All income and all operating expenses from the Property, if any, shall be
prorated between the parties and adjusted by them as of the Closing Date. Seller
shall be entitled to all income earned, and shall be responsible for all
expenses incurred, prior to the Closing Date. Buyer shall be entitled to all
income earned, and shall be responsible for all operating expenses of the
Property incurred, on and after the Closing Date.


11. S ell er’s  Rep r esen tation s  an d Agreem en ts  .


a) Seller represents and warrants as of this date that:


i.   Seller has been duly organized, is validly existing, and is in good
standing as a Minnesota limited partnership. Seller is in good standing and is
qualified to do business in the state where the Real Property is located. Seller
has the full right and authority and has obtained any and all consents required
to enter into this Agreement and to consummate or cause to be consummated the
transactions contemplated hereby. This Agreement has been, and all of the
documents to be delivered by Seller at the Closing will be, authorized and
properly executed and constitutes, or will constitute, as appropriate, the valid
and binding obligation of Seller, enforceable in accordance with their terms.


ii.   The documents constituting the Seller Materials that are delivered to
Buyer pursuant to Paragraph 6 are true, correct, and complete copies of the such
materials.
Page 18 of 22 Fresenius Medical Care - Grove City, OH

--------------------------------------------------------------------------------



iii. Except for the existing Lease with the existing Tenant, Seller has not
entered into any other leases of the Property. Seller has not received any
notice from the Tenant asserting the existence of a default on the part of the
landlord under the Lease, and Seller is not aware of any default on the part of
Tenant or other event that with the passage of time or giving of notice (or
both) would constitute a default by Tenant.


iv.  Except as previously disclosed to Buyer and as permitted in paragraph (b)
below, Seller is not aware of any contracts Seller has executed that would be
binding on Buyer after the Closing Date.


v. Seller has not received notice of any pending litigation or condemnation
proceedings against the Property or Seller’s interest in the Property, nor is
Seller aware that such proceedings are threatened or contemplated. There is no
agreement to which Seller is a party or, to Seller's knowledge, binding on
Seller which is in conflict with this Agreement.


vi.   Except as expressed in the Phase I Environmental Assessment report
delivered to Buyer, Seller has no actual knowledge of any violation of
Environmental Laws related to the Property or the presence or release of
Hazardous Materials on or from the Property. Seller has no actual knowledge of
any underground storage tanks located on the Property. Seller has not
manufactured, introduced, released, or discharged from or onto the Property any
Hazardous Materials or any toxic wastes, substances, or materials (including,
without limitation, asbestos).   The term "Environmental Laws" includes without
limitation the Resource Conservation and Recovery Act, the Comprehensive
Environmental Response Compensation and Liability Act, and other federal laws
governing the environment as in effect on the Date of this Agreement together
with their implementing regulations and guidelines as of the Date of this
Agreement, and all state, regional, county, municipal, and other local laws,
regulations, and ordinances that are equivalent or similar to the federal laws
recited above or that purport to regulate Hazardous Materials.  The term
"Hazardous Materials" includes petroleum, including crude oil or any fraction
thereof, natural gas, natural gas liquids, liquefied natural gas, or synthetic
gas usable for fuel (or mixtures of natural gas or such synthetic gas),
asbestos, and asbestos containing materials, and any substance, material waste,
pollutant, or contaminant listed or defined as hazardous or toxic under any
Environmental Law.


vii.   The Property is an independent unit which does not currently rely on any
facilities (other than facilities covered by Permitted Exceptions or facilities
of municipalities or public utilities) located on any property that is not part
of the Property to fulfill any municipal or other governmental requirement, or
for the furnishing to the Property of any essential building systems or
utilities (including drainage facilities, catch basins, and retention ponds).  
No other building or other property that is not part of the Property relies upon
any part of the Property to fulfill any municipal or other governmental
requirement, or to
Page 19 of 22 Fresenius Medical Care - Grove City, OH

--------------------------------------------------------------------------------



provide any essential building systems or utilities (other than facilities
covered by Permitted Exceptions or facilities of municipalities or public
utilities).


viii.   Neither Seller nor any of its affiliates, nor any of their respective
partners, members, shareholders or other equity owners, and none of their
respective employees, officers, directors, representatives or agents is, nor
will they become, a person or entity with whom U.S. persons or entities are
restricted from doing business under regulations of the Office of Foreign Assets
Control ("OFAC") of the Department  of the Treasury (including  those  named on
OFAC's Specially Designated Nationals and Blocked Persons List) or under any
statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
will not engage in any dealings or transactions or be otherwise associated with
such persons or entities.


ix.   Seller is not transferring any employees to Buyer in this transaction.


b) Provided that Buyer performs its obligations as required, Seller agrees that
it will not enter into any new contracts that would materially affect the
Property and be binding on Seller after the Closing Date without Buyer’s prior
consent, which will not be unreasonably withheld or delayed.


12. Disclosures.


a) As of the Effective Date hereof, Seller has not received any notice of any
material, physical, or mechanical defects of the Property, including without
limitation, the plumbing, heating, air conditioning, and ventilating, electrical
system. To the best of Seller’s knowledge without inquiry, all such items are in
good operating condition and repair and in compliance with all applicable
governmental, zoning, and land use laws, ordinances, regulations and
requirements. If Seller shall receive any notice to the contrary prior to the
Closing Date, Seller will inform Buyer prior to the Closing Date, and Buyer may
terminate this Agreement and the Earnest Money will be returned.


b) As of the Effective Date hereof, Seller has not received any notice that the
use and operation of the Property is not in full compliance with applicable
building codes, safety, fire, zoning, and land use laws, and other applicable
local, state and federal laws, ordinances, regulations and requirements. If
Seller shall receive any such notice prior to the Closing Date, Seller will
inform Buyer prior to the Closing Date, and Buyer may terminate this Agreement
and the Earnest Money will be returned.


c) As of the Effective Date hereof, Seller has not received any notice that the
Property is in violation of any federal, state or local law, ordinance, or
regulations relating to industrial hygiene or the environmental conditions on,
under, or about the Property, including, but not limited to, soil, and
groundwater conditions, and Seller has not used the Property or any part thereof
for the generation, treatment, storage, handling, or disposal of any Hazardous
Materials, in violation of any Environmental Laws. To the best of Seller’s
Page 20 of 22 Fresenius Medical Care - Grove City, OH

--------------------------------------------------------------------------------



knowledge, there is no proceeding or inquiry by any governmental authority with
respect to the presence of Hazardous Materials on the Property or the migration
of Hazardous Materials from or to other property. Buyer agrees that Seller will
have no liability of any type to Buyer or Buyer’s successors, assigns, or
affiliates in connection with any Hazardous Materials on or in connection with
the Property either before or after the Closing Date, except such Hazardous
Materials on or in connection with the Property arising out of Seller’s gross
negligence or intentional misconduct. If Seller shall receive any notice to the
contrary prior to the Closing Date, Seller will inform Buyer prior to the
Closing Date, and Buyer may terminate this Agreement and the Earnest Money will
be returned.


d) Buyer agrees that it is purchasing the Property in its present condition, “as
is, where is,” and Seller has no obligations to construct or repair any
improvements thereon or to perform any other act regarding the Property, except
as expressly provided herein.


e) Buyer acknowledges that, having been given the opportunity to inspect the
Property, Buyer is relying solely on its own investigation of the Property and
not on any representations or information provided by Seller or to be provided
by Seller, except as set forth herein. Buyer further acknowledges that the
information provided, or to be provided, by Seller with respect to the Property
was obtained from a variety of sources and Seller has not (a) made independent
investigation or verification of such information, and (b) makes no
representations as to the accuracy or completeness of such information, except
as herein set forth. The sale of the Property as provided for herein is made on
an “as-is, where-is” basis and Buyer expressly acknowledges that, in
consideration of the agreements of Seller herein, except as otherwise specified
herein, Seller makes no warranty or representation, express or implied, or
arising by operation of law, including, but not limited to, any warranty of
condition, habitability, suitability for lease, suitability for commercial
purposes, merchantability, or fitness for a particular purpose, in respect of
the Property. Seller makes no representations of any sort that ownership of the
Property will result in a profit to any Buyer.




f)
Buyer acknowledges that Seller cannot, and does not, make any representation as
to (a) the success, or lack thereof, of the Property or continuation of the
Lease post-Closing, or (b) the appropriateness of purchasing the Property for
the Buyer’s individual tax or financial situation or tax or financial
objectives. Buyer acknowledges that he or she is relying solely upon his or her
own examination of the Property and all facts surrounding the purchase of the
Property including the merits and risks involved therein.



The Parties agree that the provisions of this Section 12, subsections (a)
through (f), shall survive the Closing Date.


13. Closing.


a) Before the Closing Date, Seller will deposit into escrow an executed limited
warranty deed warranting title against lawful claims by, through, or under a
conveyance from
Page 21 of 22 Fresenius Medical Care - Grove City, OH

--------------------------------------------------------------------------------



Seller, but not further or otherwise, conveying insurable title of the Property
to Buyer, subject to the exceptions provided herein.


b) On or before the Closing Date, Buyer will deposit into escrow the balance of
the Purchase Price when required hereunder and any additional funds required of
Buyer (pursuant to this Agreement or any other agreement executed by Buyer) to
close escrow. Both parties will deliver to the Title Company any other documents
reasonably required by the Title Company to close escrow.


c) On or before the Closing Date, Seller and Buyer will deliver or cause to be
delivered to Escrow Agent an  Assignment and Assumption of Leases and Contracts
in the form attached hereto as Exhibit D, duly executed and acknowledged by
Seller and Buyer, assigning all of Seller’s interest in, to, and under the Lease
to Buyer.


d) If required by the terms of the Lease, on or before the Closing Date, Seller
will deposit into escrow a notice to Tenant of the sale of the Property to Buyer
and of the Assignment and Assumption of Lease, such notice to be delivered by
the Title Company to Tenant upon Closing.


e) On the Closing Date, if escrow is ready to close, the Title Company will:
record the deed in the official records of the county where the Property is
located; cause the Title Company to commit to issue the title policy;
immediately deliver to Seller the portion of the Purchase Price deposited into
escrow by cashier’s check or wire transfer (less debits and prorations, if any);
deliver to Seller and Buyer a signed counterpart of the Title Company’s
certified Closing statement and take all other actions necessary to close
escrow.


14. Defaults.  IN THE EVENT THE SALE OF THE PROPERTY AS CONTEMPLATED HEREUNDER
IS NOT CONSUMMATED BY REASON OF A DEFAULT OF BUYER UNDER THIS AGREEMENT, THE
EARNEST MONEY (INCLUDING ALL INTEREST EARNED FROM THE INVESTMENT THEREOF) SHALL
BE PAID TO AND RETAINED BY SELLER AS LIQUIDATED DAMAGES, AS SELLER’S SOLE AND
EXCLUSIVE REMEDY UNDER THIS AGREEMENT, AT LAW OR IN EQUITY AS A RESULT OF SUCH
DEFAULT. THE PARTIES ACKNOWLEDGE THAT SELLER’S ACTUAL DAMAGES IN THE EVENT THAT
THE SALE IS NOT CONSUMMATED WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO
DETERMINE.  THE PARTIES ACKNOWLEDGE THAT THE EARNEST MONEY HAS BEEN AGREED UPON
AFTER NEGOTIATION AS THE PARTIES’ REASONABLE ESTIMATE OF SELLER’S DAMAGES AND
AS  SELLER’S SOLE AND EXCLUSIVE REMEDY UNDER  THIS AGREEMENT, AT LAW OR IN
EQUITY AGAINST BUYER IN THE EVENT THE CLOSING DOES NOT OCCUR BY REASON OF
BUYER’S DEFAULT. BUYER AND SELLER ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTOOD
THE ABOVE PROVISIONS COVERING LIQUIDATED DAMAGES, AND THAT EACH PARTY WAS
REPRESENTED BY COUNSEL OR HAD THE OPPORTUNITY TO SEEK COUNSEL TO UNDERSTAND THE
CONSEQUENCES OF THIS LIQUIDATED DAMAGES PROVISION AT THE TIME THIS AGREEMENT WAS
EXECUTED.
Page 22 of 22 Fresenius Medical Care - Grove City, OH

--------------------------------------------------------------------------------





IF SELLER SHALL DEFAULT HEREUNDER, THEN BUYER MAY TERMINATE THIS AGREEMENT,
WHEREUPON THE ENTIRE EARNEST MONEY SHALL BE RETURNED TO BUYER (TOGETHER WITH ALL
INTEREST, IF ANY, EARNED THEREON) OR BUYER MAY INSTITUE AN ACTION FOR SEPCIFIC
PERFORMANCE, BUYER WAIVING ALL OTHER RIGHTS OR REMEDIES IN THE EVENT OF A
DEFAULT BY SELLER


15. Buyer’s Representations and Warranties  .


a) Buyer represents and warrants to Seller as follows:


i. In addition to the acts and deeds recited herein and contemplated to be
performed, executed, and delivered by Buyer, Buyer shall perform, execute and
deliver or cause to be performed, executed, and delivered at the closing or
after the Closing Date, any and all further acts, deeds and assurances as Seller
or the Title Company may require and be reasonable in order to consummate the
transactions contemplated herein.


ii.   Buyer has all requisite power and authority to consummate the transaction
contemplated by this Agreement and has by proper proceedings duly authorized the
execution and delivery of this Agreement and the consummation of the transaction
contemplated hereby.


iii. To Buyer’s knowledge, neither the execution and delivery of this Agreement
nor the consummation of the transaction contemplated hereby will violate or be
in conflict with (a) any applicable provisions of law, (b) any order of any
court or other agency of government having jurisdiction hereof, or (c) any
agreement or instrument to which Buyer is a party or by which Buyer is bound.


16. Damages, Destruction and Eminent Domain.


a) If, prior to the Closing Date, the Property or any part thereof be destroyed
or further damaged by fire, the elements, or any cause, due to events occurring
subsequent to the date of this Agreement to the extent that the cost of repair
exceeds $10,000.00, this Agreement shall become null and void, at Buyer’s option
exercised, if at all, by written notice to Seller within ten (10) days after
Buyer has received written notice from Seller of said destruction or damage.
Seller, however, shall have the right to adjust or settle any insured loss until
(i) all contingencies set forth in Paragraph 6 hereof have been satisfied, or
waived; and (ii) any ten-day period provided for above in this Subparagraph 16a
for Buyer to elect to terminate this Agreement has expired or Buyer has, by
written notice to Seller, waived Buyer’s right to terminate this Agreement. If
Buyer elects to proceed and to consummate the purchase despite said damage or
destruction, there shall be no reduction in or abatement of the Purchase Price,
Seller shall assign to Buyer the Seller’s right, title, and interest in and to
all insurance proceeds (pro-rata in relation to the Property) resulting from
said damage or destruction to the
Page 23 of 22 Fresenius Medical Care - Grove City, OH

--------------------------------------------------------------------------------



extent that the same are payable with respect to damage to the Property, subject
to rights of any Tenant of the Property, and Seller shall credit Buyer at
Closing for the deductible amount under the Seller’s insurance.


b) If the cost of repair is less than $10,000.00, Seller shall credit Buyer for
the cost of the repairs. Buyer shall then be obligated to otherwise perform
hereunder.


c) If, prior to the Closing Date, the Property, or any part thereof, is taken by
eminent domain, this Agreement shall become null and void at Buyer’s option. If
Buyer elects to proceed to consummate the purchase despite said taking, there
shall be no reduction in, or abatement of, the Purchase Price, and Seller shall
assign to Buyer the Seller’s right, title, and interest in and to any award
made, or to be made, in the condemnation proceeding pro-rata in relation to the
Property, subject to rights of any Tenant of the Property.


d) In the event that this Agreement is terminated by Buyer pursuant to this
Agreement, the Earnest Money shall be immediately returned to Buyer after
execution by Buyer of such documents reasonably requested by Seller to evidence
the termination hereof.


17. 1031 Exchange. Buyer hereby acknowledges that Seller desires and intends to
structure this transaction as a tax-deferred exchange pursuant to Section 1031
of the Internal Revenue Code, as amended. Accordingly, Buyer agrees that Buyer
shall, at no additional cost, obligation, or liability to Buyer, cooperate with
and assist Seller in perfecting such an exchange, provided that the consummation
of the transaction contemplated hereby is not thereby delayed by fault of
Seller.


Seller is selling the Property for purposes of a tax-deferred exchange, and
Seller acknowledges that Buyer has made no representations, warranties, or
agreements to Seller or Seller’s agents that the transaction contemplated by
this Agreement will qualify for such tax treatment, nor has there been any
reliance thereon by Seller respecting the legal or tax implications of the
transaction contemplated hereby. Seller further represents that it has sought
and obtained such third-party advice and counsel as it deems necessary regarding
the tax implications of this transaction.


If Seller wishes to novate/assign the ownership rights and interest of this
Purchase Agreement to a third party who will act as accommodator to perfect the
1031 exchange by preparing an agreement of exchange of real property, the
accommodator will be an independent third party to be chosen by Seller in
Seller’s sole discretion, purchasing the Seller’s interest in the Property from
Seller and selling such ownership interest in the Property to Buyer under the
same terms and conditions as documented in this Agreement. No such assignment by
Seller with respect to an exchange or otherwise shall serve to eliminate or
diminish Seller’s personal liability under this Agreement.


If Buyer is purchasing the Property in relation to a tax-deferred exchange,
Buyer acknowledges that Seller has made no representations, warranties, or
agreements to Buyer or Buyer’s agents that the transaction contemplated by this
Agreement will qualify for such tax treatment, nor
Page 24 of 22 Fresenius Medical Care - Grove City, OH

--------------------------------------------------------------------------------



has there been any reliance thereon by Buyer respecting the legal or tax
implications of the transaction contemplated hereby. Buyer further represents
that it has sought and obtained such third-party advice and counsel as it deems
necessary regarding the tax implications of this transaction.


18. Cancellation. If any party elects to cancel this Agreement because of any
breach by another party or because escrow fails to close by the agreed date, the
party electing to cancel shall deliver to escrow agent a notice containing the
address of the party in breach and stating that this Agreement shall be
cancelled unless the breach is cured within three (3) days following the
delivery of the notice to the breaching party. Within three (3) days after
receipt of such notice, the escrow agent shall send it by United States Mail to
the party in breach at the address contained in the Notice and no further notice
shall be required. If the breach is not cured within three (3) days following
the delivery of the notice to the breaching party, this Agreement shall be
cancelled.


19. Counterparts. This Agreement may be executed and delivered in any number of
counterparts, each of which, when so executed and delivered, shall be deemed to
be an original, and all of which shall constitute one and the same instrument.


20. Expiration. Buyer is submitting this offer by signing a copy of this
Agreement and delivering it to Seller, and Seller has five (5) days from receipt
hereof within which to accept this offer. When executed by both parties, this
Agreement will be a binding agreement for valid and sufficient consideration
which will bind and benefit Buyer, Seller, and their respective successors and
assigns.


21. Choice of Law. This Agreement shall be governed by, and construed in
accordance with the laws of the state of Minnesota.


22. Notices. All notices from either of the parties hereto to the other shall be
in writing and shall be considered to have been duly given or served if sent by
first class certified mail, or by a nationally recognized courier service
guaranteeing overnight delivery to the party at his or its address set forth
below, or by email to the respective email address set forth below, or to such
other address as such party may hereafter designate by written notice to the
other party. Refusal, rejection, or return of any notice otherwise properly
delivered as set forth herein shall be deemed to constitute delivery of such
notice. Notice given in accordance herewith shall be deemed effectively given
upon delivery to the address of the addressee.




If to Seller:
AEI Accredited Investor Fund 2002 Limited Partnership
 
1300 Wells Fargo Place
 
30 East Seventh Street
 
St. Paul, MN 55101
 
Attn: Kyle Hagen
 
Email: khagen@aeifunds.com



With a copy to:
AEI Accredited Investor Fund 2002 Limited Partnership
 
1300 Wells Fargo Place



Page 25 of 22 Fresenius Medical Care - Grove City, OH

--------------------------------------------------------------------------------

 
30 East Seventh Street
 
St. Paul, MN 55101
 
Attn: Matthew Swartzer
 
Email: mswartzer@aeifunds.com





If to Buyer:
DV Wyoming, LLC
 
4700 Merilane Ave
 
30 East Seventh Street
 
Edina, MN 55436
 
Phone:
 
Email:







With a copy to:
                     











23. Miscellaneous.


a) This Agreement may be amended only by written agreement signed by both Seller
and Buyer, and all waivers must be in writing and signed by the waiving party.
Time is of the essence. This Agreement will not be construed for or against a
party whether or not that party has drafted this Agreement. If there is any
action or proceeding between the parties relating to this Agreement the
prevailing party will be entitled to recover attorney’s fees and costs. This is
an integrated agreement containing all agreements of the parties about the
Property and the other matters described and it supersedes any other agreements
or understandings. Exhibits attached to this Agreement are incorporated into
this Agreement.


b) If this escrow has not closed by the Closing Date through no fault of Seller,
Seller may, at its election, extend the Closing Date or exercise any remedy
available to it by law, including terminating this Agreement.


c) Funds to be deposited or paid by Buyer must be good and clear funds in the
form of cash, cashier’s checks or wire transfers, subject to the Title Company’s
requirements.


d) Buyer shall have the right to assign this Contract at Closing to any entity
or entities affiliated with or related to Buyer without the consent of Seller
(provided that Buyer shall notify Seller at least five (5) days prior to Closing
to allow the parties to modify the Closing documentation accordingly).  Other
than the foregoing, Buyer shall not be entitled to assign any of its right,
title, and interest herein without Seller’s prior consent. Any assignee shall
expressly assume all of Buyer’s duties, obligations, and liabilities hereunder,
and Buyer shall not be released from any of its obligations hereunder.




e) Whenever the last day for the exercise of any right or the discharge of any
obligation under this Contract shall fall upon a Saturday, Sunday, or any public
or legal holiday, the party having such right or obligation shall have until
5:00 p.m. (Central Standard
Page 13 of 22 Fresenius Medical Care - Grove City, OH

--------------------------------------------------------------------------------



Time) on the next succeeding regular business day to exercise such right or
discharge such obligation.  Time is of the essence of this Contract.






[SIGNATURES PAGES FOLLOW]
Page 14 of 22 Fresenius Medical Care - Grove City, OH

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Seller and Buyer have executed this Agreement to be
effective as of the Effective Date.


SELLER:




AEI INCOME & GROWTH FUND 24, LLC
a Delaware limited liability company




By: AEI Fund Management XXI, Inc. a Minnesota corporation
Its: Managing Member




By: /s/ Marni Nygard
            Marni Nygard, Chief Investment Officer


Date: October 18, 2019
Page 15 of 22 Fresenius Medical Care - Grove City, OH

--------------------------------------------------------------------------------



BUYER:






DV WYOMING, LLC
a Minnesota limited liability company




By: /s/ William Scott Stuart
William Scott Stuart, Jr
Manager






Date: October 24, 2019
Page 16 of 22 Fresenius Medical Care - Grove City, OH

--------------------------------------------------------------------------------



Exhibit A




(Legal Description)






Situated in the State of Ohio, County of Franklin and in the City of Grove City
and bounded and described as follows:


And known as being Unit 3161 of the BROADWAY PROFESSIONAL VILLAGE CONDOMINIUM,
as the same is numbered and delineated upon the recorded plat thereof, of record
in Condominium Plat Book 161, page 8-11 and Instrument Number 200601250015626,
and as amended in that First Amendment to the Broadway Professional Village
Condominium, of record in Condominium Plat Book 205, page 89 and Instrument
Number 200807280114624, Recorder’s office, Franklin County, Ohio , together with
undivided interest in Common Elements as set forth in the Declaration and Bylaws
thereof in Instrument Number 200601250015624, and as amended in that Frist
Amendment to Declaration of the Broadway Professional Village Condominium of
record in Instrument Number 200807280114623, Recorder’s Office, Franklin County,
Ohio.






Page 17 of 22 Fresenius Medical Care - Grove City, OH

--------------------------------------------------------------------------------



Exhibit B


(Due Diligence Items)


The following Seller’s Materials will be provided by Seller, to the extent such
items exist in
Seller’s possession:


a) A copy of Seller’s existing Owner’s Title Policy for the Property, with
copies of its underlying documents;


b) A copy of Seller’s existing as-built ALTA survey of the Property;


c) A complete copy of the Lease, and any amendments thereto, including but not
limited to guaranties, amendments, assignments of lease and/or letter
agreements, commencement agreements, memorandum of leases, and project
acceptance letter;


d) A copy of Seller’s existing Phase I Environmental Site Assessment report;


e) A copy of the Tenant’s existing insurance certificate(s) for the Property;


f)  A copy of the Certificate of Occupancy from the governing municipality;


g) Copies of the existing final building plans and specifications for the
improvements; and h) A copy of the most recent real estate tax statement for the
Property.
Page 18 of 22 Fresenius Medical Care - Grove City, OH

--------------------------------------------------------------------------------



Exhibit C


(Form of Tenant Estoppel)


ESTOPPEL CERTIFICATE


TO:      Buyer








                   ("Tenant") does hereby certify as follows:


1.          The Tenant is the tenant under that certain lease agreement (the
"Lease Agreement")
dated          between               as Landlord ("Landlord") and Tenant.


2.          The Lease is presently in full force and effect and there are no
amendments  or modifications to the Lease except for that certain [insert the
title of all documents Tenant is to certify are complete and accurate]
(collectively, the "Lease"). There are no understandings, contracts, agreements
or commitments of any kind whatsoever with respect to the Lease except as
expressly provided in the Lease.


3.          The lease term has commenced and full rental is now accruing
thereunder. The Lease is


for   a   total   term   of    
(          )  years  beginning                          ,  and  ending


                                   , with               (          ) options to
extend for                           (                  ) years each, unless
sooner terminated or extended pursuant to the provisions of the Lease.


4.          The Tenant has accepted possession of the leased premises under the
Lease, and except as noted on the Schedule hereto, all improvements required by
the Lease to be made by the Landlord have been completed to the satisfaction of
the Tenant, and there is no construction completed, ongoing, or planned for
which Landlord is obligated to reimburse Tenant. The Tenant presently occupies
_                                                                              _


[street address], comprising                       [total square feet] square
feet of space, and is paying $_
[rental


amount] per           as rental to Landlord under the Lease. Any additional rent
payable pursuant to the Lease on account of                                    
                          , has been paid through                              
          [month and year].


5.          Landlord is not in any respect in default in the performance of the
terms and provisions of the Lease, nor to Tenant's knowledge, is there now any
fact or condition which, with notice or lapse of time or both, will become such
a default. Tenant is not in any respect in default of the Lease (nor is there
now any fact or condition which, with notice or lapse of time or both, will
become such a default).


6.          No rent under the Lease has been paid more than thirty (30) days in
advance of its due date and there are no defenses, offsets, counterclaims or
credits against rents or other charges due or to become due under the Lease.


7.          Tenant has paid to Landlord $       as a security deposit under the
Lease. To Tenant's knowledge, no portion of the security deposit has been
applied by Landlord to any obligation under the Lease.


8.          Except as stated otherwise herein, Tenant does not have any right to
renew or extend the term of the Lease, nor does Tenant have any option or
preferential right to purchase all or any part of the leased premises or all or
any part of the building and premises of which the leased premises are a part,
nor any right, title or interest with respect to the leased premises other than
Tenant’s rights under the Lease.


9.          Tenant has not subleased any portion of the leased premises or
assigned, transferred or hypothecated its interest in the Lease.
Page 19 of 22 Fresenius Medical Care - Grove City, OH

--------------------------------------------------------------------------------



The foregoing provisions may be relied on by and shall inure to the benefit of
the addressees set forth above and their successors, assigns, grantees and
mortgagees and shall be binding upon the undersigned and its successors and
assigns.


DATED:_                                  , 201_.


[TENANT NAME]








By 










(Name)                                                                         
                                (Title)
Page 20 of 22 Fresenius Medical Care - Grove City, OH

--------------------------------------------------------------------------------



Exhibit D


(Form of Assignment)


ASSIGNMENT AND ASSUMPTION OF LEASES AND CONTRACT


This instrument is executed and delivered as of the       day of                
, 201_ pursuant to that certain Agreement of Purchase and Sale ("Agreement")
dated                       , 201_, by and between                              
    , a                                         ("Seller"), and                
                , a                                 ("Buyer"), covering the real
property described in Exhibit A attached hereto ("Real Property").


1.          Sale of Personality. For good and valuable consideration, Seller
hereby sells, transfers, sets over and conveys to Buyer the following:


(a)        Intangible Personality. All the right, title and interest of Seller
in and to any and all of the intangible personal property related to the Real
Property, including, without limitation, the plans and specifications and other
architectural and engineering drawings for the Real Property and improvements
located on the Real Property; warranties; contract rights related to the
construction, operation, ownership or management of the Real Property (but
excluding Seller's obligations under contracts except those expressly assumed in
this instrument); governmental permits, approvals and licenses to the extent
assignable; and telephone exchange numbers (if assignable).


2.          Assignment of Leases and Contracts. For good and valuable
consideration, Seller hereby assigns, transfers, sets over and conveys to Buyer,
and Buyer hereby accepts the following:


(a)        Leases. All of the landlord's right, title and interest in and to the
tenant leases ("Leases") covering the Real Property, as set forth on the Rent
Roll attached hereto as Exhibit B, which Seller certifies is true and correct as
of the date indicated thereon, and Buyer hereby assumes all of the landlord's
obligations under the Leases arising from and after the Closing Date (as defined
in the Agreement) but, as to the landlord's obligations with regard to security
deposits and other deposits, only to the extent the security deposits and other
deposits have been transferred or credited to Buyer and, as to landlord's
obligations to construct tenant improvements and incur other tenant procurement
costs, only to the extent expressly provided in the Agreement;


(b)        Service Contracts.   The service contracts described in Exhibit C
attached hereto (the "Service Contracts"), and Buyer hereby assumes the
obligations of Seller under such service contracts arising from and after the
Closing Date; and


3.          Warranty.   Seller hereby represents and warrants to Buyer that it
is the owner of the property described above, that such property is free and
clear of all liens, charges and encumbrances other than the Permitted Exceptions
(as defined in the Agreement), and Seller warrants and defends title to the
above-described property unto Buyer, its successors and assigns, against any
person or entity claiming, or to claim, the same or any part thereof by, through
or under Seller, subject only to the Permitted Exceptions as defined in the
Agreement.


IN WITNESS WHEREOF, the undersigned have caused this Assignment of Leases and
Contracts to be executed as of the date written above.


SELLER:








By:  Name:  Title: 
Page 21 of 22 Fresenius Medical Care - Grove City, OH

--------------------------------------------------------------------------------





BUYER:








By:  Name:  Title:

Page 22 of 22 Fresenius Medical Care - Grove City, OH